Title: To George Washington from Joseph Chew, 23 August 1758
From: Chew, Joseph
To: Washington, George



Dear sir
New Londn [Conn.] Augst 23d 1758

I assure you my not having a single Line from you for a Very Long time gives me no small Pain. I make no doubt but you are much ingaged however one moment may be afforded to an old Friend.
inclosed you have all the news I can send you and I congratulate you on the same. it is not a tryfling Blow to the Grand Monarch the taking of Louisburgh with so many ships of war in the

Harbour—I hope we may give them many more as weighty strokes and that Very soon—I Earnestly Pray for your success and am not out of hopes of some good Accots Comming shortly from the Neighbourhood of Ticondoroga—I Pray you to give my Love to my Brother, and all Friends. Accept of a Large Portion of the same with my best Respects your self and be assured that I am my Dear sir Your Afectionate Obedt Servt

Jos. Chew

